DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 12, 20, 21 and 25 have been amended.  Claims 1-25 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-19 and 20-25 are drawn to a system for physical rehabilitation which is within the four statutory categories (i.e. machine).  
Claims 1-11 (Group I) recite a computer-implemented system for physical rehabilitation, comprising: 
a clinician interface comprising a patient profile display, the patient profile display configured to present data (MPEP § 2106.05(f) apply it, an interface to display data) regarding performance, by a patient, of a regimen for a body part, the body part comprising at least one of a joint, a bone, or a muscle group; 
a patient interface including an output device and an input device (MPEP § 2106.05(f) apply it, an interface to display data, input and output device for receiving and sending information) for communicating to and from the patient, information regarding the performance of the regimen; 
the patient interface (MPEP § 2106.05(f) apply it) presenting instructions and status information to the patient regarding the performance of the regimen; and 
the patient interface (MPEP § 2106.05(f) apply it) presenting a questionnaire soliciting the patient to answer a plurality of questions, wherein one of the plurality of questions pertains to a current physical condition of the patient or a past physical condition of the patient; 
a treatment apparatus configured to be manipulated by the patient performing the regimen, the treatment apparatus comprising one or more internal sensors that generate the data regarding the performance by the patient performing the regimen (MPEP § 2106.05(f) and (h), apply it and generally linking to a particular field of use); and 
the clinician interface (MPEP § 2106.05(f) apply it) presenting a prompt to modify the regimen based on the data regarding the performance by the patient performing the regimen.
Claim 12 further recites (in addition to the limitations found in claim 1):
a treatment apparatus configured to be manipulated by the patient, such that the patient can perform a regimen for a body part, the body part comprising at least one of a joint, a bone, or a muscle group (MPEP § 2106.05(h), generally linking to a particular field of use); and
wherein the patient interface and the treatment apparatus are each configured to enable operation from a patient location geographically separate from a location of the clinician interface (MPEP § 2106.05(f) and (h), apply it and generally linking to a particular field of use). 
Claim 20 further recites (in addition to the limitations found in claim 1):
 a session period action screen, generated by the computer,  presenting real-time status of measurements (MPEP § 2106.05(f), apply it) regarding a patient's use of a treatment apparatus for performing a regimen for a body part, the body part comprising at least one of a joint, a bone, or a muscle group.
The bolded limitations, given the broadest reasonable interpretation, cover a certain method of organizing human activity because it recites fundamental economic practices, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people (e.g., communication between clinician and patient; managing personal behavior, in this case physical rehabilitation).  Any limitations not identified above as part of the method of organizing human activity and that are underlined are deemed “additional elements,” and will be discussed in further detail below.
Dependent Claims 2-11, 13-19 and 21-25 include other limitations, for example Claims 2-4, 13-18 and 22-24 recite specifics of the questions given to patients and when they are presented to the patient, Claims 5-7 further define the action taken in response to the patient’s answers to a question, Claims 8-9 further define the alert, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 12 and 20.
Furthermore, Claims 1-25 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of computer and display, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0036-0037] of the present Specification, see MPEP 2106.05(f)
add insignificant extra-solution activity to the abstract idea – for example, the recitation of presenting data to a user or clinician, which amounts to an insignificant application, see MPEP 2106.05(g)
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of treatment apparatus, which amounts to limiting the abstract idea to the field of physical rehabilitation or exercise equipment, see MPEP 2106.05(h))
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because, the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0036-0037] of the Specification discloses that the additional elements (i.e. computer, user interfaces) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. displaying data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare, physical therapy);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention sends and receives data between a patient and clinician;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the storing of patient data including responses to the plurality of questions (Claim 11) on a database and/or electronic memory;
Dependent Claims 2-11, 13-19 and 21-25 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the alert feature of dependent Claims 7-9), electronic recordkeeping (e.g. the storing feature of dependent Claim 11).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-25 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mainwaring (U.S. Pub. No. 2015/0379232 A1) in view of Lin (U.S. Pub. No. 2014/0113768 A1) and Kwatra (U.S. Pub. No. 2020/0085300 A1). 
Regarding claim 1, Mainwaring discloses a computer-implemented system for physical rehabilitation, comprising: 
a clinician interface comprising a patient profile display (Paragraphs [0121-0122] discuss figures 11A-11F, which are interfaces presented at a physician system displaying information for a patient.  The figures show care plan information for a fictitious patient Vivian Roberts.), the patient profile display configured to present data regarding performance, by a patient, of a regimen for a body part, the body part comprising at least one of a joint, a bone, or a muscle group (Paragraph [0071] discusses the physician interface showing the anatomy of the portion of the body that is being treated.  Fig. 4A shows the X-ray being shown on the physician display, construed as the body part comprising either a joint or a bone.  Paragraphs [0121-0122] discuss the interface showing the user progress, such as exercises completed and improvement in the user’s range of motion.); 
a patient interface including an output device and an input device for communicating to and from the patient (Paragraphs [0044], [0058] and [0121] discuss interfaces shown to a patient and the users having input and output devices to connect the physician system and patient system through a web portal.  See also figures 11G-11L showing a patient interface.), information regarding the performance of the regimen (Paragraph [0128] discusses the information sent to patient including the patient’s progress.  See figure 11L.); 
the patient interface presenting instructions and status information to the patient regarding the performance of the regimen (Paragraph [0058] discusses the physician system developing a digital prescription for consumption by the patient system, as well as information regarding the patient’s physical therapy.); and 
the patient interface presenting a questionnaire soliciting the patient to answer a plurality of questions, wherein one of the plurality of questions pertains to a current physical condition of the patient or a past physical condition of the patient (Paragraphs [0058] and [0063] discuss the patient being presenting with questions, construed as a questionnaire.  Paragraphs [0011], [0079 and [0122] discuss questions being related to one or both of the particular diagnosis or treatment and the responses including pain (as shown in figure 11L) and the extent of the patient’s symptoms, construed as pertaining a current physical condition.),
but Mainwaring does not explicitly disclose:
a treatment apparatus configured to be manipulated by the patient performing the regimen, the treatment apparatus comprising one or more internal sensors that generate the data regarding the performance by the patient performing the regimen; 
and the clinician interface presenting a prompt to modify the regimen based on the data regarding the performance by the patient performing the regimen.

Lin teaches a treatment apparatus configured to be manipulated by the patient performing the regimen (Paragraph [0003] discusses an exercise bike, construed as a treatment apparatus.), the treatment apparatus comprising one or more internal sensors that generate the data regarding the performance by the patient performing the regimen (Paragraphs [0031] and [0036] discuss a physiological measurement unit that is part of the bike that may measure a user’s heart rate, construed an internal sensor.). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of the effective filing date to modify Mainwaring to a treatment apparatus with a sensor, as taught by Lin, in order to “measure the physiological characteristics of the user (Lin, Paragraph [0036]).”

Kwatra teaches the clinician interface presenting a prompt to modify the regimen based on the data regarding the performance by the patient performing the regimen (Paragraphs [0020] and [0075] discuss data being collected while a user is on a treadmill or a bike, and if a threshold is exceeded for heart rate, sending a message to the user’s doctors to check in on the user or scheduling an appointment, construed as presenting a prompt on the clinician interface.).
Therefore, it would have been obvious to one of ordinary skill in the healthcare at the time of the effective filing date to modify Mainwaring to include prompting the user’s clinician, as taught by Kwatra, in order “to monitor the user (Kwatra, Paragraph [0074]).”

Regarding claim 2, Mainwaring discloses wherein the regimen is a physical rehabilitation regimen for improving strength or range of motion of the body part (Fig. 11A shows the patient’s progress with respect to range of motion for their recovery.).  

Regarding claim 3, Mainwaring discloses wherein the one of the plurality of questions pertains to the current physical condition of the patient (Paragraphs [0058] and [0063] discuss the patient being presenting with questions.  Paragraphs [0011], [0079 and [0122] discuss questions being related to one or both of the particular diagnosis or treatment and the responses including pain (as shown in figure 11L) and the extent of the patient’s symptoms, construed as pertaining a current physical condition.).  

Regarding claim 4, Mainwaring discloses wherein the one of the plurality of questions pertains to the past physical condition of the patient (Paragraph [0115] discusses some of the questions being customized for the patient based on their past responses, construed as including pertaining to the past physical condition of the patient.).  

Regarding claim 5, Mainwaring discloses wherein the computer-implemented system is configured to take an action in response to a selected response to one of the plurality of questions (Paragraph [0062] discusses sending an alert to the physician system in response to the patient’s input to a quiz or evaluation.).  

Regarding claim 7, Mainwaring discloses wherein the action comprises transmitting an alert to a clinician (Paragraph [0062] discusses sending an alert to the physician system in response to the patient’s input.).

Regarding claim 8, Mainwaring discloses wherein the alert to the clinician comprises an alert message on the clinician interface, the alert message including information relating to the response to the one of the plurality of questions (Paragraphs [0062] and [0120] discuss sending an alert to the physician system in response to the patient’s input and the alert containing information gathered from the patient.).  

Regarding claim 9, Mainwaring discloses wherein the alert to the clinician comprises a real-time communication to the clinician, and the alert is outside of the clinician interface (Paragraph [0120] discusses the alert being sent to the physician and paragraphs [0047] and [0062] discuss the alert being send directly to a smartphone of the physician (as opposed to be saved on the server for the physician to retrieve later).).  

Regarding claim 11, Mainwaring discloses a server configured to store patient data, the patient data including responses to the plurality of questions (Paragraph [0120] discusses the server system storing the patient’s responses.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mainwaring in view of Lin and Kwatra, in further view of Vaccaro (U.S. Pub. No. 2019/0019578 A1).
 Regarding claim 10, Mainwaring discloses wherein, before the action is taken, the patient interface presents a prompt for the patient to confirm the particular response to one of the plurality of questions.

Vaccaro teaches wherein, before the action is taken, the patient interface presents a prompt for the patient to confirm the particular response to one of the plurality of questions (Paragraphs [0039-0043] discuss a prompt being sent to confirm if the patient’s previous answer was correct.  Paragraph [0112] discusses sending an alert to the physician suggesting immediate follow-up based on the received data, construed as including the patient’s response to any questions.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare to modify Mainwaring to include prompting a patient to confirm the particular response to one of the questions in order to utilize “the acquired data to decrease healthcare costs and improve patient outcomes (Vaccaro, Paragraph [0077]).”

Claims 12-16 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mainwaring in view of Long (U.S. Pub. No. 2017/0128769 A1), Lin, and Kwatra.
Regarding claim 12, Mainwaring discloses a system for remote treatment, comprising: 
a clinician interface comprising a patient profile display configured to present status information regarding a patient (Paragraphs [0121-0122] discuss figures 11A-11F, which are interfaces presented at a physician system displaying information for a patient.  The figures show care plan information for a fictitious patient Vivian Roberts.  Paragraphs [0121-0122] discuss the interface showing the user progress, such as exercises completed and improvement in the user’s range of motion.); 
a patient interface including an output device and an input device for communicating information, respectively, to and from a patient (Paragraphs [0044], [0058] and [0121] discuss interfaces shown to a patient and the users having input and output devices to connect the physician system and patient system through a web portal.  See also figures 11G-11L showing a patient interface.); and 
wherein the patient interface presents a questionnaire soliciting a response to a question pertaining to one of a current physical condition of the patient or a past physical condition of the patient (Paragraphs [0058] and [0063] discuss the patient being presenting with questions, construed as a questionnaire.  Paragraphs [0011], [0079 and [0122] discuss questions being related to one or both of the particular diagnosis or treatment and the responses including pain (as shown in figure 11L) and the extent of the patient’s symptoms, construed as pertaining a current physical condition.); 
but Mainwaring does not appear to explicitly disclose:
a treatment apparatus configured to be manipulated by the patient, such that the patient can perform a regimen for a body part, the body part comprising at least one of a joint, a bone, or a muscle group, the treatment apparatus comprising one or more internal sensors that produce data regarding the performance of the regimen; and
wherein the patient interface and the treatment apparatus are each configured to enable operation from a patient location geographically separate from a location of the clinician interface; and
wherein the clinician interface presents a prompt to modify the regimen based on the data regarding the performance of the regimen.

Long teaches:
a treatment apparatus configured to be manipulated by the patient (Paragraph [0320] discusses a medical treadmill, construed as a treatment apparatus.), such that the patient can perform a regimen for a body part, the body part comprising at least one of a joint, a bone, or a muscle group (Paragraph [0511] provides an example of a user using the medical treadmill to rehabilitate their knee, construed as a body part.); and
wherein the patient interface and the treatment apparatus are each configured to enable operation from a patient location geographically separate from a location of the clinician interface (Paragraphs [0087] and [0320] discuss the treatment modality, in this case a treadmill, being able to be controlled remotely, construed as a patient location geographically separate from a location of the clinician interface.). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Mainwaring to include a treatment apparatus, as taught by Long, in order to “evaluate where the patient stands compared to individual of similar characteristics at the beginning, mid-point and end of a 12-week rehabilitation program (Long, Paragraph [0359]).”        

Lin teaches wherein the treatment apparatus comprising one or more internal sensors that generate the data regarding the performance by the patient performing the regimen (Paragraphs [0031] and [0036] discuss a physiological measurement unit that is part of the bike that may measure a user’s heart rate or blood flow, construed including one or more internal sensors.).                                                                                                                                                                                                                                                                                                  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of the effective filing date to modify Mainwaring to a treatment apparatus with sensors, as taught by Lin, in order to “measure the physiological characteristics of the user (Lin, Paragraph [0036]).”

Kwatra teaches wherein the clinician interface presents a prompt to modify the regimen based on the data regarding the performance of the regimen (Paragraphs [0020] and [0075] discuss data being collected while a user is on a treadmill or a bike, and if a threshold is exceeded for heart rate, sending a message to the user’s doctors to check in on the user or scheduling an appointment, construed as presenting a prompt on the clinician interface.).
Therefore, it would have been obvious to one of ordinary skill in the healthcare at the time of the effective filing date to modify Mainwaring to include prompting the user’s clinician, as taught by Kwatra, in order “to monitor the user (Kwatra, Paragraph [0074]).”

 Claim 13 recites substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for similar reasons as given above.

Claim 14 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.

Claim 15 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for similar reasons as given above.

Regarding claim 16, Mainwaring discloses wherein the question is one of a plurality of questions on the questionnaire (Paragraph [0062] discusses the patient receiving multiple questions regarding their status, construed as the question being one of a plurality of questions.).  

Regarding claim 18, Mainwaring does not appear to explicitly disclose wherein the patient interface presents the question in response to occurrence of a triggering event, the triggering event pertaining to the patient's use of the treatment apparatus.  

Long teaches wherein the patient interface presents the question in response to occurrence of a triggering event, the triggering event pertaining to the patient's use of the treatment apparatus (Paragraphs [0056-0057] discuss a trigger from a sensor or component in a gait measurement and the display output being changed, which can include a question per paragraph [0503]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare to modify Mainwaring to include a triggering event, as taught by Long, in order to have “the real time feedback to the user of an integrated gait training system can be provided in a representation including a graphic feedback as to the user's gait symmetry (Long, paragraph [0055]).”

Regarding claim 19, Mainwaring does not appear to explicitly disclose wherein the treatment apparatus comprises an internal sensor configured to measure at least one of a linear motion or an angular motion of the body part of the patient; and wherein the patient interface presents the question in response to a measurement by the internal sensor.  

Long teaches wherein the treatment apparatus comprises an internal sensor configured to measure at least one of a linear motion or an angular motion of the body part of the patient; and wherein the patient interface presents the question in response to a measurement by the internal sensor (Paragraphs [0016] and [0018] discuss using gait sensors, construed as an internal sensor.  Paragraph [0503] discusses providing feedback to the user and asking the user questions, construed as presenting a question in response to a measurement by the sensor.).  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare to modify Mainwaring to include a sensor, as taught by Long, in order to have “the real time feedback to the user of an integrated gait training system can be provided in a representation including a graphic feedback as to the user's gait symmetry (Long, paragraph [0055]).”

Claim 20 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.  
Furthermore, Claim 20 recites a session period action screen, generated by the computer, presenting real-time status of measurements regarding a patient's use of a treatment apparatus for performing a regimen, which is taught by Long (Paragraph [0328] discusses the medical treadmill displaying real time metrics and user interaction.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare to modify Mainwaring to include a display on the treatment apparatus, as taught by Long, in order to have “the real time feedback to the user of an integrated gait training system can be provided in a representation including a graphic feedback as to the user's gait symmetry (Long, paragraph [0055]).”
Claim 20 further recites the patient user interface presents a help display in response to the occurrence of the triggering event, which is taught by Lin (Paragraph [0041] discusses that if a user’s heart rate exceeds a safety value, the processing unit sends a warning message through the guidance unit to the user to ride the exercise by slowly for a period of time.).  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare to modify Mainwaring to a display on the treatment apparatus, as taught by Lin, in order to “determine a recommended pedaling resistance according to user's physiological characteristics and/or a rate of perceived exertion regarding the user's physical activity (Lin, paragraph [0004]).”

Claim 21 recites substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for similar reasons as given above.

Regarding claim 22, Mainwaring does not appear to explicitly disclose wherein the questionnaire comprises a pretreatment questionnaire presenting a plurality of questions; and wherein predetermined responses must be provided before the patient is authorized to use the treatment apparatus.  

Long teaches wherein the questionnaire comprises a pretreatment questionnaire presenting a plurality of questions; and wherein predetermined responses must be provided before the patient is authorized to use the treatment apparatus (Paragraph [0282] discusses allow a user to setup and login with a network device, which is used to verify the patient’s identity before being able to use the medical treadmill as an interactive process (Paragraph [0340]).).  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare to modify Mainwaring to have pre-treatment questions, as taught by Long, in order to ensure the patient identified within the system matches the actual identity of the user (Long, paragraph [0055]).”

Claim 23 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.

Claim 24 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for similar reasons as given above.

Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered.
Rejections under 35 U.S.C. § 101
With respect to claim 20 and the Step 1 § 101 rejection, Applicant’s amendment has overcome the previous rejection and that portion of the rejection is withdrawn. 
Applicant asserts that the claims recite statutory subject matter because “further action taken in response to other elements of the claim involves an apparatus (Remarks, page 7).”  Examiner disagrees as the treatment apparatus is just generally linked the abstract idea, and while the claims “define the action to be taken by the patient,” this is managing personal behavior, which is abstract.  All components in the claims are being used for their intended purpose and their configuration does not result in a practical application or significantly more than the abstract idea.  The treatment apparatus is merely used to collect data, and is not itself being improved as a result of the claimed invention. 

Rejections under 35 U.S.C. § 102
Applicant argues the amendments overcome the previous rejection.  Examiner agrees, and has updated the rejection in view of the newly added limitation.
With respect to claim 1, Applicant asserts the addition of a treatment apparatus (from claim 6), overcomes the previous rejection.  Examiner agrees and has updated the rejection, however an additional reference has been used to teach the treatment apparatus.
With respect to claim 18, Applicant submits that “neither the portion of Long cited thereby nor any other portion of Long discloses presenting a help display in response to the occurrence of the triggering event (Remarks, page 8).”  The claim does not recite a “help display,” rather it merely recites and requires “question in response to occurrence of a triggering event, the triggering event pertaining to the patient's use of the treatment apparatus.”  Examiner notes that claim 18 has been amended in the claims submitted 08/26/2022.  

Rejections under 35 U.S.C. § 103
Applicant asserts that Long does not disclose a clinician interface (Remarks, page 9).  Examiner disagrees as the data is sent to a server which is available for viewing to users on a display via an interface, which include clinicians (see at least Long paragraph [0445]).
With respect to claim 20, the rejection has been updated in view of Applicant’s amendments.  
With respect to claim 18, Applicant submits that “neither the portion of Long cited thereby nor any other portion of Long discloses presenting a help display in response to the occurrence of the triggering event (Remarks, page 8).”  The claim does not recite a “help display,” rather it merely recites and requires “question in response to occurrence of a triggering event, the triggering event pertaining to the patient's use of the treatment apparatus.”  Examiner notes that claim 18 has been amended in the claims submitted 08/26/2022.  
The claims remain rejected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachelle Reichert whose telephone number is (303)297-4782. The examiner can normally be reached 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686